DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on August 5, 2021. Claims 1-11 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 10 2020 209 871.9, filed on August 5, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 5, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8, line 3, “antenna modules” should read “the antenna modules”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“evaluation module is configured to determine…” in claims 10 and 11.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the limitation “estimating a future transmission quality is for the communication connection” at line 9 is unclear. Specifically, the limitation is grammatically confusing (the Examiner is unsure what is meant by this limitation).
Further, the limitation “the communication connection” at line 9 is unclear. Specifically, it is unclear to the Examiner if this is the same “wireless communication connection” previously recited at line 7 or different limitation.
As to claim 2, the limitation “the communication device” at lines 3-4 is vague and indefinite. It is unclear what “the communication device” is referring to. Is it the first communication device? Or is it the second communication device? Or is it the different communication device? It is unclear what is being claimed in light of Applicant’s original disclosure.
As to claim 7, the limitation “the communication connection” at line 3 is unclear. Specifically, it is unclear to the Examiner if this is the same “wireless communication connection” previously recited in claim 1 or different limitation.
Claims 3-6, 8, and 9 are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1, 10, and 11 are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 1, 10, and 11 fall within one of the statutory categories?  Yes.  The claims are directed toward a machine and a process which falls within one of the statutory categories.

STEP 2A (PRONG 1): Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The independent claims (claims 1, 10, and 11) recite the limitation of estimating/determining a future transmission quality between the first communication device and the second communication device. Under its broadest reasonable interpretation, this limitation, as drafted, can reasonably be performed in the human mind using pen and paper, otherwise considered a mental process, which is an abstract idea. For example, the claim limitations encompass a person looking at the data between the first communication device and the second communication device and determines/observes the future transmission quality.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, the claim encompasses a user (person) simply estimating/determining a future transmission quality in his/her mind or by a human using a pen and paper. The mere nominal recitation of a control device (claim 10) or a vehicle (claim 11) does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, 10, and 11 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. This judicial exception is not integrated into a practical application because the claim(s) recites additional elements of interchanging data between the first communication device and the second communication device by way of a wireless communication connection, performing/determining a countermeasure to improve the transmission quality when the future transmission quality is below a minimum transmission quality, a control device (claim 10), and a vehicle (claim 11). The interchanging step is recited at a high level of generality (i.e. as a general means of receiving data) and amount to no more than data gathering, which is a form of extra solution activity. The performing and determining steps are recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The control device in claim 10 and vehicle in claim 11 merely describe how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment.  The control device and vehicle are recited at a high level of generality and merely automate the estimating and determining steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to the abstract idea.

STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements in the claims amount to no more than insignificant extra-solution activity. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).

CONCLUSION
Thus, since claims 1, 10, and 11 are: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 10, and 11 are directed towards non-statutory subject matter.
Examiner additionally notes claims 2-9 depend from claim 1.
Dependent claims 2-9 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, in claim 4, the additional limitations of adapting communication parameters of the first communication device and/or the second communication device is recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity, using a similar analysis applied to claims 1, 10, and 11 above. As a further example, in claim 6, replanning a route planning, a trajectory and/or a steering of the first vehicle (3) and/or of the second vehicle (4) is recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity, using a similar analysis applied to claims 1, 10, and 11 above.
As such, claims 1-11 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DIRHOUSSI, WO 2019203712 A1, hereinafter referred to as DIRHOUSSI.  The Examiner notes that while WO 2019203712 is in English, a separate machine translation has been provided with paragraph numbers for purposes of mapping the claim limitations. 
As to claim 1, DIRHOUSSI teaches a method for safeguarding a communication between a first vehicle (3) and a second vehicle (4), wherein the first vehicle (3) has a first communication device and the second vehicle (4) has a second communication device (see at least FIGS. 2-3 and 6-7),
wherein the first vehicle (3) forms a leading vehicle and the second vehicle (4) forms a following vehicle, the method comprising (see at least FIGS. 1a-1c and page 6, lines 19-24 regarding a first vehicle 1 and a second vehicle 2):
interchanging data between the first communication device and the second communication device by way of a wireless communication connection (see at least paragraphs 60-63 regarding transmitting the message to a control arrangement 3 external to the second vehicle 2. See also at least paragraphs 87-88 regarding the wireless communication interface 14 is configured to enable communication between the first vehicle 1 and one or more second vehicles 2. See also at least paragraphs 101-102), 
wherein the wireless communication connection has a transmission quality (see at least paragraphs 51-57 regarding the quality of a short-range wireless signal), 
estimating a future transmission quality is for the communication connection (see at least paragraphs 51-57. See also at least paragraphs 68-77 regarding each received message also indicates a, by the one first vehicle 1 estimated, received signal quality of a short-range wireless signal transmitted by the second vehicle 2), and
performing a countermeasure to improve the transmission quality when the future transmission quality is below a minimum transmission quality (see at least paragraphs 68-77 regarding the short-range wireless transmission functionality of the second vehicle 2 is then considered faulty upon the measured received signal quality for a pre-determined number of measurements being below the expected value. The method further comprises transmitting S13 information about the diagnosed functionality to the second vehicle 2. The control arrangement 3 may also be configured to perform further calculations and analysis. For example, if the current position of the first vehicles 1 is included in the messages, then the control arrangement 3 may over time detect geographical zones where the short-range wireless functionality is often operating incorrectly e.g. due to interference).
As to claim 2, DIRHOUSSI teaches wherein the future transmission quality is estimated on the basis of a road profile, a route planning, a relative position between the first vehicle (3) and the second vehicle (4), a vehicle geometry and/or transmission parameters of the communication device (see at least paragraphs 52-65 regarding the first vehicle 1 estimates received signal quality of a vehicle that it has detected, when the vehicle is positioned within a certain area around the vehicle. In other words, in some embodiments, the estimating S3 is performed in response to the measured distance being within a predetermined range).
As to claim 3, DIRHOUSSI teaches wherein the future transmission quality is estimated on the basis of a line of sight check (200) between the first vehicle (3) and the second vehicle (4) and/or between the first communication device and the second communication device (see at least FIGS 2-3 and paragraphs 51-60 regarding the distance D1, D2 is e.g. measured using a line of sight sensor, such as a laser, radar or other optical sensor. it is possible that a received signal quality of a short-range wireless signal is different in different directions even if the distance is the same. This may e.g. depend on a load that disturbs the transmission. In other words, the measuring S2 may define the relation between the position of the first vehicle 1 and the second vehicle 2. See also at least paragraphs 56-65).
As to claim 4, DIRHOUSSI teaches wherein the countermeasure comprises adapting communication parameters of the first communication device and/or the second communication device (see at least paragraphs 72-77 regarding when the measured received signal quality for the second vehicle 2 is below the expected value, the short-range wireless transmission functionality may be considered faulty or malfunctional. The control arrangement 3 may also be configured to perform further calculations and analysis).
As to claim 5, DIRHOUSSI teaches wherein the countermeasure comprises controlling the first vehicle (3) and/or the second vehicle (4) (see at least paragraph 77 regarding the control arrangement 3 may over time detect geographical zones where the short-range wireless functionality is often operating incorrectly e.g. due to interference. See also at least paragraphs 96-103).
As to claim 10, Examiner notes claim 10 recites similar limitations to claim 1 and is rejected under the same rational.
As to claim 11, Examiner notes claim 11 recites similar limitations to claim 1 and is rejected under the same rational.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over DIRHOUSSI, WO 2019203712 A1, hereinafter referred to as DIRHOUSSI, in view of KANG et al., US 2021/0126685 A1, hereinafter referred to as KANG, respectively.
As to claim 6, DIRHOUSSI does not explicitly teach wherein the countermeasure comprises replanning a route planning, a trajectory and/or a steering of the first vehicle (3) and/or of the second vehicle (4).
However, such matter is taught by KANG (see at least paragraphs 170-184 regarding the information regarding the received signal quality may include a received signal strength indicator (RSSI). In one example, a reference signal may be transmitted using each of A1 antenna and A2 antenna and may be transmitted preferentially using an antenna of a direction corresponding to steering information. For example, in the case of steering to the left, a reference signal is transmitted using A1 antenna positioned on the left side of the vehicle, and information regarding a received signal quality may be requested from the following vehicle).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of KANG which teaches wherein the countermeasure comprises replanning a route planning, a trajectory and/or a steering of the first vehicle (3) and/or of the second vehicle (4) with the system of DIRHOUSSI as both systems are directed to a system and method for transmitting and receiving a signal in a communication environment using a plurality of antennas, and one of ordinary skill in the art would have recognized the established utility of having wherein the countermeasure comprises replanning a route planning, a trajectory and/or a steering of the first vehicle (3) and/or of the second vehicle (4) and would have predictably applied it to improve the system of DIRHOUSSI.
As to claim 7, DIRHOUSSI teaches wherein the first communication device and the second communication device each comprise at least one antenna module (7a, b), wherein the communication connection forms a data connection from an antenna module (7a) of the first communication device to an antenna module (7b) of the second communication device (see at least FIGS. 1a-3 and paragraphs 45-53, DIRHOUSSI).
DIRHOUSSI does not explicitly teach wherein the future transmission quality is determined on the basis of an arrangement position of the antenna modules (7a, b) in the respective vehicle (3, 4).
However, such matter is taught by KANG (see at least FIG. 9 and paragraphs 170-184 regarding the information regarding the received signal quality may include a received signal strength indicator (RSSI). In one example, a reference signal may be transmitted using each of A1 antenna and A2 antenna and may be transmitted preferentially using an antenna of a direction corresponding to steering information. For example, in the case of steering to the left, a reference signal is transmitted using A1 antenna positioned on the left side of the vehicle, and information regarding a received signal quality may be requested from the following vehicle).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of KANG which teaches wherein the future transmission quality is determined on the basis of an arrangement position of the antenna modules (7a, b) in the respective vehicle (3, 4) with the system of DIRHOUSSI as both systems are directed to a system and method for transmitting and receiving a signal in a communication environment using a plurality of antennas, and one of ordinary skill in the art would have recognized the established utility of having wherein the future transmission quality is determined on the basis of an arrangement position of the antenna modules (7a, b) in the respective vehicle (3, 4) and would have predictably applied it to improve the system of DIRHOUSSI.
As to claim 8, DIRHOUSSI does not explicitly teach wherein the first communication device and/or the second communication device has a plurality of antenna modules (7a, b), wherein the countermeasure comprises changing between antenna modules (7a, b) connected for data purposes.
However, such matter is taught by KANG (see at least FIG. 7 and paragraphs 135-158 regarding the second terminal 750 may include at least one of a modem 752, a first RFFE 754, a second RFFE 755, a first antenna 756, or a second antenna 757. In an embodiment, the second terminal 750 may include two antennas, and a plurality of RFFEs corresponding to the respective antennas may be included for signal transmission of the respective antennas. The first vehicles 910, 920, and 930 transmit signals to the second vehicles 915, 925, and 935. In an embodiment, antennas may be installed in the left and right sides of a vehicle at locations where a line of sight (LoS) is allowed to be easily ensured to smoothly communicate with other vehicles).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of KANG which teaches wherein the first communication device and/or the second communication device has a plurality of antenna modules (7a, b), wherein the countermeasure comprises changing between antenna modules (7a, b) connected for data purposes with the system of DIRHOUSSI as both systems are directed to a system and method for transmitting and receiving a signal in a communication environment using a plurality of antennas, and one of ordinary skill in the art would have recognized the established utility of having wherein the first communication device and/or the second communication device has a plurality of antenna modules (7a, b), wherein the countermeasure comprises changing between antenna modules (7a, b) connected for data purposes and would have predictably applied it to improve the system of DIRHOUSSI.
As to claim 9, DIRHOUSSI does not explicitly teach wherein the first vehicle (3) or the second vehicle (4) has a left antenna module (7a, b) and a right antenna module (7a, b), and the countermeasure comprises changing between the left and right antenna modules (7a, b) as the antenna module (7a, b) connected for data purposes.
However, such matter is taught by KANG (see at least FIGS. 7-9 and paragraphs 135-158 regarding the first vehicles 910, 920, and 930 transmit signals to the second vehicles 915, 925, and 935. In an embodiment, antennas may be installed in the left and right sides of a vehicle at locations where a line of sight (LoS) is allowed to be easily ensured to smoothly communicate with other vehicles).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of KANG which teaches wherein the first vehicle (3) or the second vehicle (4) has a left antenna module (7a, b) and a right antenna module (7a, b), and the countermeasure comprises changing between the left and right antenna modules (7a, b) as the antenna module (7a, b) connected for data purposes with the system of DIRHOUSSI as both systems are directed to a system and method for transmitting and receiving a signal in a communication environment using a plurality of antennas, and one of ordinary skill in the art would have recognized the established utility of having wherein the first vehicle (3) or the second vehicle (4) has a left antenna module (7a, b) and a right antenna module (7a, b), and the countermeasure comprises changing between the left and right antenna modules (7a, b) as the antenna module (7a, b) connected for data purposes and would have predictably applied it to improve the system of DIRHOUSSI.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Plishner (US 2008/0009985 A1) regarding a convoy progressing under routine conditions, with all vehicles in the convoy operating normally and able to continue as part of the convoy.
Murray et al. (US 2018/0122236 A1) regarding a system and method for providing antenna validation for vehicle-to-vehicle communication.
Smartt et al. (US 10712748 B2) regarding a system and method for coordinating and controlling vehicles to follow closely behind each other, or linking to form a platoon.
Bergquist et al. (US 2021/0132630 A1) regarding a system and method for at least one string, each string comprising a plurality of vehicles platooning by means of vehicle-to-vehicle communication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.P./Examiner, Art Unit 3666  

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666